COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00246-CV


In the Matter of C.P.                       §   From County Court at Law No. 1

                                            §   of Wichita County (38693-LR-D)

                                            §   October 23, 2014

                                            §   Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and we remand the case to the trial court for further

proceedings consistent with this opinion.




                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM